Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 1 of 10 PageID 75



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION



 TIMOTHY COMPOLI and COREY CARDINAL,
 Individually and on behalf of others similarly
 situated,

         Plaintiffs,                                  CASE NO.: 8:19-cv-01876-SDM-CPT

 v.

 DIGITAL CONCRETE IMAGING, INC.
 and BRYAN W. BACHELLER, individually,

         Defendants.

  _____________________/

               SETTLEMENT AGREEMENT AND RELEASE OF FLSA CLAIMS

        This Settlement Agreement and Release of Claims (the “Agreement”) is entered into by

 and between TIMOTHY COMPOLI and COREY CARDINAL (“Plaintiffs”) and DIGITAL

 CONCRETE IMAGING, INC. and BRYAN W. BACHELLER (“Defendants”), collectively (the

 “Parties”).

        WHEREAS, Plaintiffs are employees of the Defendants;

        WHEREAS, Plaintiffs filed a civil action against Defendants in the United States District

 Court, Middle District of Florida, Tampa Division, seeking redress for alleged violations under the

 provisions of section 216(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201, et seq.,

 Case Number 8:19-cv-01876-SDM-CPT; and

        WHEREAS, Defendants deny all allegations in the Lawsuit and any liability and/or any

 other wrongdoing in respect to Plaintiffs;



                                                 1
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 2 of 10 PageID 76
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 3 of 10 PageID 77
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 4 of 10 PageID 78
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 5 of 10 PageID 79
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 6 of 10 PageID 80
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 7 of 10 PageID 81
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 8 of 10 PageID 82
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 9 of 10 PageID 83
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 10 of 10 PageID 84
